Case 4:18-cr-40117-KES Document 280 Filed 04/27/21 Page 1 of 7 PageID #: 1844




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            4:18-CR-40117-02-KES

                       Plaintiff,
                                                   ORDER DENYING MOTION
       vs.                                         FOR RELIEF UNDER THE
                                                      FIRST STEP ACT
CLINTON RUDY MAGNUS,

                       Defendant.



      Defendant, Clinton Rudy Magnus, renews his request for relief under 18

U.S.C. § 3582(c)(1)(A)(i). Docket 279. For the following reasons, the court denies

defendant’s renewed motion for compassionate release.

                                    BACKGROUND

      The background of Magnus’s case was set forth in the court’s order dated

January 20, 2021. Docket 278. To summarize, on September 9, 2019, the

court sentenced Magnus to 132 months in custody followed by 5 years of

supervised release because he violated 18 U.S.C. § 2252A(a)(2)(A). Docket 211

at 2; Docket 213 at 2-3. Magnus is incarcerated at Federal Correctional

Institution Greenville (FCI Greenville) in Greenville, Illinois. Docket 268 at 257.

Magnus’s anticipated release date is February 12, 2024. Fed. Bureau of

Prisons, https://www.bop.gov/inmateloc (last checked Apr. 21, 2021). Magnus

is 41 years old. Id.

      In support of his renewed request, Magnus urges the court to consider

that FCI Greenville has had a drastic increase of COVID-19 infections, his
Case 4:18-cr-40117-KES Document 280 Filed 04/27/21 Page 2 of 7 PageID #: 1845




medical conditions include thyroid problems and obesity, and the

circumstances regarding his minor daughter have changed since the motion

was originally denied. Docket 279 at 2-9. Magnus contends these changes in

circumstances warrant his early release from custody. Id. He requests a

sentence of time served and, if deemed necessary by the court, a period of

home confinement as a condition of supervised release. Id. at 11.

                                 DISCUSSION

      The court detailed the governing law and analysis it uses when

confronted with a compassionate release motion in its order dated January 20,

2021. Docket 278. For current purposes, it is sufficient to note that because

sentences are final judgments, a court ordinarily “may not modify a term of

imprisonment once it has been imposed[.]” 18 U.S.C. § 3582(c). But Congress

made changes to the law through the First Step Act (FSA), which permit

inmates in specified circumstances to file motions in the court where they were

convicted seeking compassionate release. See Pub. L. No. 115-391, § 603(b)(1)

132 Stat. 5194, 5239 (2018). Compassionate release provides a narrow path for

defendants with “extraordinary and compelling reasons” to leave custody early.

18 U.S.C. § 3582(c)(1)(A)(i). When considering whether to grant a motion for

compassionate release the court must consider the 3553(a) sentencing factors

and the applicable policy statements issued by the Sentencing Commission. 18

U.S.C. § 3582(c)(1)(A). The burden to establish that a sentence reduction is

warranted under 18 U.S.C. § 3582(c) rests with the defendant. See United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

                                       2
Case 4:18-cr-40117-KES Document 280 Filed 04/27/21 Page 3 of 7 PageID #: 1846




      As of April 27, 2021, there are currently no active COVID-19 cases

among FCI Greenville’s inmates and staff. See BOP: COVID-19 Update,

https://www.bop.gov/coronavirus/ (last visited Apr. 27, 2021). There have

been no inmate deaths reported from COVID-19 at FCI Greenville, and 702

inmates have recovered as of April 23, 2021. Id. The total population at FCI

Greenville is currently 1,198 persons. https://www.bop.gov/locations/

institutions/gre/ (last visited Apr. 27, 2021). The reported information

demonstrates the COVID-19 outbreak at FCI Greenville was widespread, but

not devastating. This persuades the court that FCI Greenville has acted

appropriately to treat inmates who do contract COVID-19. The court believes

the facility will continue to appropriately treat inmates who do so.

      Additional efforts are being undertaken by the Bureau of Prisons (BOP) to

address the risk. The BOP has implemented a COVID-19 vaccination plan to

protect inmates and staff and limit the transmission of COVID-19 within the

facilities. See BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last

visited Apr. 27, 2021). As of April 27, 2021, 146,971 doses have been

administered systemwide. Id. At FCI Greenville, 149 staff and 511 inmates were

fully inoculated as of April 27, 2021. Learn More About Vaccinations and View

Individual Facility Stats, https://www.bop.gov/coronavirus/ (last visited Apr.

27, 2021). According to the BOP, those inmates who wish to receive the vaccine

will have an opportunity to do so, but

      [w]hen an institution receives an allocation of the vaccine, it is first
      offered to full-time staff at that location, given that staff - who come
      and go between the facility and the community - present a higher


                                         3
Case 4:18-cr-40117-KES Document 280 Filed 04/27/21 Page 4 of 7 PageID #: 1847




      potential vector for COVID-19 transmission. Vaccinating staff
      protects fellow staff, inmates at the facility, and the community.
Id.

      Magnus next asserts that his medical conditions and family

circumstances coupled together warrant early release from custody. Docket

279 at 2-4, 9; Docket 279-1 at 1. However, the court addressed these

arguments in the prior order and its analysis remains the same, despite the

new information provided to the court.

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. The Centers for Disease Control and Prevention

(CDC) recently updated its current understanding of these risks. See People

with Certain Medical Conditions, https://www.cdc.gov/coronavirus/ 2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (updated Mar. 29,

2021) (last visited Apr. 23, 2021). As relevant to this case, the CDC now states

individuals who are immunocompromised and who suffer from obesity can be

more likely to become severely ill from COVID-19. Id.

      Magnus argues that his thyroid condition puts him at risk of developing

Grave’s disease, which is an autoimmune condition. Docket 279 at 3, 9. While

this may be true, an autoimmune thyroid disease is not considered an

immunocompromised state, therefore, “having Hashimoto’s or Graves’ [disease]

does not put a person in the CDC high-risk category.” See How does COVID-19

impact the thyroid?, https://blogs.bcm.edu/2021/01/25/how-does-covid-19-

impact-the-thyroid/ (dated Jan. 25, 2021) (last visited Apr. 21, 2021).

According to his medical records, Magnus suffers from hyperthyroidism and a

                                         4
Case 4:18-cr-40117-KES Document 280 Filed 04/27/21 Page 5 of 7 PageID #: 1848




history of Graves’ disease; however, a treatment plan has been established with

his provider. See Docket 268 at 128, 132, 142, 197, 255. This allows the court

to conclude that appropriate measures have been taken to treat Magnus’s

condition. He appears to be receiving proper medical management within the

correctional facility.

      Turning to his condition of obesity, on February 25, 2020, Magnus

weighed 238 pounds and is 72 inches tall. Docket 268 at 151, 206. Based on

his height and weight, his BMI is 32.3, which qualifies him as obese. See Adult

BMI Calculator, https://www.cdc.gov/healthyweight/assessing/bmi/

adult_bmi/english_bmi_calculator/bmi_calculator.html (last visited

Apr. 21, 2021). Magnus’s obesity is also a condition that increases the risk of

severe illness from COVID-19.

      Nevertheless, this court has required a more particularized showing of

risk and has concluded obesity alone or in combination with other conditions

that might increase the risk is not an extraordinary and compelling reason

warranting compassionate release in the age of the COVID-19 pandemic. See,

e.g., United States v. Wright, 4:16-CR-40083-04-KES, 2021 WL 391605 at *3-4

(D.S.D. Feb. 4, 2021) (denying compassionate release to defendant with BMI of

35.5 or 33.3, bipolar disorder, asthma, latent tuberculosis infection, and

chronic and allergic rhinitis); United States v. Adame, 4:18-CR-4017-05-KES,

2020 WL 7212096, at *3-5 (D.S.D. Dec. 7, 2020) (denying compassionate

release to defendant with BMI of 33.8, asthma, anxiety, and positive case of

COVID-19); United States v. McAbee, 4:14-CR-40027-01-KES, 2020 WL

                                        5
Case 4:18-cr-40117-KES Document 280 Filed 04/27/21 Page 6 of 7 PageID #: 1849




5231439, at *3-4 (D.S.D. Sept. 2, 2020) (finding defendant with asthma and a

BMI of 30.8 or 31.7 did not establish extraordinary and compelling reasons).

Magnus’s conditions are similar to those where the court has denied

compassionate release motions.

      Lastly, Magnus argues that his changed family circumstances warrant

compassionate release. Docket 279 at 9. To justify compassionate release

under the family circumstances category, the defendant must demonstrate one

of the following: (1) the death or incapacitation of the caregiver of the

defendant’s minor children or (2) the incapacitation of the defendant’s spouse

or registered partner when the defendant would be the only available caregiver

for the spouse or registered partner. USSG § 1B1.13, cmt. n.1(C). Magnus

submitted a letter to the court dated March 8, 2021, from Southwest Health

and Human Services reporting on the results of the agency’s investigation.

Docket 279-1 at 1. The letter informed Magnus that child protective services

are needed for his daughter as a result of a finding of maltreatment due to

neglect. Id. The letter does not indicate the child was taken from the mother’s

care, nor is there any evidence to support the child will be without a home as a

result of the agency’s conclusion. Id. The court is not unsympathetic to the

needs of Magnus’s daughter, but these circumstances do not qualify for release

under the family circumstances category.

      In sum, the court finds Magnus’s current circumstances do not clear the

high bar necessary to warrant compassionate release for “extraordinary and

compelling” reasons. In addition, the court’s evaluation of the 3553(a) factors

                                         6
Case 4:18-cr-40117-KES Document 280 Filed 04/27/21 Page 7 of 7 PageID #: 1850




has not changed over the intervening months since Magnus’s initial motion for

release was denied.

                                CONCLUSION


      Magnus has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 279) is denied.

      Dated April 27, 2021.

                                    BY THE COURT:

                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                      7
